Citation Nr: 9904958	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a left lower 
lobectomy due to bronchiectasis, currently evaluated as 30 
percent disabling.

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for a claimed metal clamp left after a May 1969 VA surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1969

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The criteria for evaluation of respiratory disabilities were 
amended during the pendency of the veteran's appeal, 
effective October 7, 1996.  See 61 Fed. Reg. 46,728 (Sept. 5, 
1996).  These amendments made substantive changes in the 
criteria used to evaluate the veteran's disability.  The 
United States Court of Veterans Appeals has held that for the 
purpose of appeals, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board feels 
that this case should be remanded so that the veteran may be 
informed of the amended criteria in a supplemental statement 
of the case and allowed the opportunity to present evidence 
relating to those criteria.

The Board feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
respiratory disability and to provide the evidence needed for 
the evaluation of the veteran's disability pursuant to the 
amended rating criteria for the evaluation of respiratory 
disabilities.  The examination will also be useful in 
determining whether there is a retained metal clamp in the 
veteran's left lung area.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA respiratory examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should conduct a 
thorough review of the veteran's 
claims folder and his medical 
history and should state in the 
examination report that such review 
has been conducted.

b)  The examiner should state 
whether or not the veteran has daily 
productive cough with sputum that is 
purulent or blood-tinged requiring 
prolonged antibiotic usage (lasting 
four to six weeks) more than twice 
per year.

c)  The examiner should state 
whether or not the veteran has any 
of the following symptoms:  near 
constant findings of cough with 
purulent sputum, anorexia, weight 
loss, or frank hemoptysis, or 
whether the veteran requires 
constant antibiotic usage.  For each 
listed symptom, the examiner should 
specifically state whether or not 
that symptom is shown.

d)  The examiner should state the 
frequency of any incapacitating 
episodes resulting from the 
veteran's respiratory disability.  
The examiner should state the length 
of incapacitation of any episodes 
and the frequency of any episodes.

e)  The examiner should specifically 
state whether or not there is a 
metal clamp retained in the 
veteran's left lung area.  The 
examiner should state what evidence 
proves or disproves the presence of 
the claimed metal clamp (i.e. X-
rays, MRI).

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case which informs him 
of the amended criteria for the 
evaluation of respiratory disabilities 
and afforded the applicable period of 
time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


